EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contact: Veronica Rosa VP Corp. Comm. & Investor Relations USA Technologies 484-359-2138 vrosa@usatech.com USA Technologies Reports GAAP and Non-GAAP Profitability for the Second Quarter of Fiscal 2013 Total Revenues Up 29%; Recurring Revenues Up 33% Gross Profit Up 86% 186,000 Connections to ePort Connect Service, Up 37% (year over year) 4,100 Customers, Up 62% (year over year) MALVERN, PA. – January 29, 2013 - USA Technologies, Inc. (NASDAQ: USAT), (“USAT”), a leader of wireless, cashless payment and M2M telemetry solutions for self-serve, small-ticket retail industries, today reported results for the second quarter of fiscal 2013 ended December 31, 2012.Second quarter highlights, compared to the corresponding quarter of the prior fiscal year, included: ● 29% increase in total revenues to $8.9 million and 33% increase in license and transaction fee revenues (“recurring revenues”) to $7.4 million, representing 83% of total revenues for the quarter; ● 86% increase in gross profit to $3.6 million; ● Adjusted EBITDA of $1,752,721, up from an Adjusted EBITDA loss of ($938,400); ● GAAP net income of $153,758, up from a GAAP net loss of ($1,821,061); and, ● Non-GAAP net income of $557,393, up from a non-GAAP net loss of ($997,820) in the same quarter a year ago. In addition, customers and connections to USAT’s cashless payment and M2M telemetry service, ePort Connect®, continued to demonstrate solid growth in the second quarter.Highlights, compared to the second quarter of the prior fiscal year, included: ● 12,000 net new connections, a 71% increase; ● 186,000 total connections, a 37% increase; and, ● 375 new customers, a 50% increase, for 4,100 total customers, a 62% increase. “We are extremely pleased to achieve non-GAAP net income for the first time in USAT’s history,” stated Stephen P. Herbert, chairman and CEO of USA Technologies, “and to deliver that target with such strength that we achieved GAAP net income as well, even after absorbing a sizable warrant adjustment for the quarter.The aggressive actions taken as part of our turnaround plan communicated to shareholders last year are clearly visible in our results, with exceptional improvements in both gross profit margin and operating margin this quarter.In addition, the inherent value of the recurring revenue base that we are building with every new connection is evident in the steady improvement in revenues over the last quarters and the $1.8 million base of Adjusted EBITDA reported for the second quarter—a great improvement from just one year ago. “Our resolve to achieve non-GAAP profitability by the second quarter of fiscal 2013 included an equally determined commitment to continue to strengthen our prospects for growth,” continued Herbert.“In a short period of time, we have accumulated a strong list of customers whose transition to cashless payment and telemetry is, we believe, just getting started.We are also encouraged by acceleration of adoption by a number of our existing customers.This is reflected in some of the customer activity in the second quarter, such as our work with The Pepi Companies— the first full-service food and beverage vending company believed to be 100 percent cashless—and All Stop Vending has also indicated its intent to go 100 percent cashless.It is also evident in the ten additional exclusive agreements for our ePort Connect service that we signed in the second quarter—a testament, we believe, to the confidence these customers have in our service and a greater level of customer interest in planning for more comprehensive cashless and M2M telemetry adoption longer-term. “Concurrently, we have continued to pursue strategic partnerships and value-added service offerings that further enhance our position in the marketplace,” added Herbert.“During the second quarter, our work with key partners, such as Isis, resulted in an extension of our marketing support agreement to March 31, 2013.In addition, at the 2013 International CES, we demonstrated the next phase of our mobile solution for loyalty and couponing services—a result of our co-marketing agreement with Verizon,” said Herbert. Second Quarter Results Revenues for the second quarter of fiscal 2013 were $8.9 million, an increase of 29% from the same period a year ago.Revenue growth was fueled by a 33% growth in license and transaction fees and a 14% increase in equipment sales compared to the second quarter of fiscal 2012. Revenue from license and transaction fees, which is driven primarily by monthly ePort Connect service fees, JumpStart fees and transaction processing fees, grew to $7.4 million for the second quarter on a total ePort Connect service base of 186,000 connections as of December 31, 2012. Gross profit was $3.6 million in the second quarter, an 86% improvement from $1.9 million for the same period in the prior year.Gross profit margin improved to 41% in the second quarter, from 28% for the prior year.Stronger revenues, actions taken by USAT to address the impact of the Durbin Amendment that became effective during the second quarter of the prior year and other actions taken to strengthen major supplier contracts and streamline network operations over the course of 2012 contributed to the improvement.Gross profit margin on revenues from license and transaction fees, which were 83% of total revenues, reached 41% in the quarter, a record high for USAT. Operating expenses compared to the comparable period a year ago declined by $0.8 million in the second quarter of fiscal 2013, to $3.0 million.Stronger revenues, improved gross margins and reduced operating expenses resulted in operating margin of 6.4% for the second quarter on both a GAAP and non-GAAP basis, compared to (28.1%) and (14.0%), respectively, for the same period a year ago. GAAP net income was $153,758 for the second quarter compared to a GAAP net loss of ($1.8 million) in the prior year.Non-GAAP net income was $557,393, compared to a non-GAAP net loss of ($997,820) for the second quarter of fiscal 2012.Non-GAAP net income (loss) for the second quarter excludes fair value of warrant liability adjustments for both years and CEO separation expenses for the prior year in order to track the operational progress of the business (see non-GAAP Reconciliation table). Diluted earnings (loss) per common share was $.00 for the second quarter of fiscal 2013 compared to ($.06) for the same period in fiscal 2012. On a non-GAAP basis, diluted earnings (loss) per common share was $.02 for the second quarter of fiscal 2013 compared to ($.03) for the same period in fiscal 2012. Outlook “Our crossover into profitability marks a new beginning for USAT,” said Herbert.“Perhaps more importantly, it comes at a time when, in our view, there are numerous developments that will continue to attract consumers to cashless forms of payment.Emerging trends such as mobile payments, including loyalty, couponing and other consumer engagement applications, for example, should continue to raise awareness that we believe will further drive adoption of cashless payment and telemetry capabilities in the small-ticket, unattended market. “In this light, we continue to work toward our target of 60,000 new connections for the year, for 224,000 in total connections to our ePort Connect service by the end of our June 30, 2013 fiscal year,” continued Herbert.“In this regard, we expect connection growth to be driven by further penetration of the 4,100 customers on our ePort Connect service, in addition to activity with partners and further expansion into new vertical markets. As such, we also remain committed to achieving over 30% revenue growth for the year, as well as cash generated from operations in the $4-$5 million range. “In addition, given the improved financial performance in the second quarter and the recurring nature of the majority of our revenues, we believe non-GAAP net income is sustainable; therefore, we also expect to achieve non-GAAP net income for the full fiscal year as well,” concluded Herbert. NASDAQ Stock Market Closing Bell In celebration of its milestone profitability event, USAT will ring The NASDAQ Stock Market Closing Bell today in Times Square, New York.To view the event, visit www.nasdaq.com. Webcast and Conference Call USA Technologies will conduct a conference call and webcast at 10:00 a.m. Eastern Time on January 29, 2013.USA Technologies invites all interested parties to listen to the live webcast of the conference call, accessible on the Investor Relations section of USA Technologies’ website.The webcast will be archived on the website within two hours of the live call.It will remain available for approximately 90 days.Interested parties unable to access the webcast may also participate by calling (866) 393-1608 or, if an international caller, (224) 357-2194.A replay of the call, available until midnight on January 31, 2013, can be accessed by calling (855) 859-2056; Conference ID#89544751, (toll free). Forward-looking Statements: "Safe Harbor" Statement under the Private Securities Litigation Reform Act of 1995: All statements other than statements of historical fact included in this release, including without limitation the financial position, achieving profitability or non-GAAP net income or cash flow from operations, anticipated connections to our network, business strategy and the plans and objectives of USAT’s management for future operations, are forward-looking statements.When used in this release, words such as "anticipate", "believe", "estimate", "expect", "intend", and similar expressions, as they relate to USAT or its management, identify forward-looking statements.Such forward-looking statements are based on the beliefs of USAT’s management, as well as assumptions made by and information currently available to USAT’s management.Actual results could differ materially from those contemplated by the forward-looking statements as a result of certain factors, including but not limited to, the ability of USAT to generate sufficient sales to generate operating profits, or conduct operations at a profit; the incurrence by us of any unanticipated or unusual non-operational expenses, such as in connection with a proxy contest, which would require us to divert our cash resources from achieving our business plan; the ability of USAT to retain key customers from whom a significant portion of its revenues is derived; whether USAT’s customers would continue to add additional connections to our network in the future at levels currently anticipated by USAT; the ability of USAT to compete with its competitors to obtain market share; whether USAT’s customers continue to utilize USAT’s transaction processing and related services, as our customer agreements are generally cancelable by the customer on thirty to sixty days’ notice; the ability of USAT to obtain widespread commercial acceptance of its products; the ability of USAT to raise funds in the future through the sales of securities in order to sustain its operations if an unexpected or unusual non-operational event would occur;whether the actions of our former CEO which resulted in his separation from the Company or the Securities and Exchange Commission’sinvestigation would have a material adverse effect on the future financial results or condition of the Company; and whether USAT’s existing or anticipated customers purchase, rent or utilize ePort devices in the future at levels currently anticipated by USAT.Readers are cautioned not to place undue reliance on these forward-looking statements.Any forward-looking statement made by us in this release speaks only as of the date of this release.Unless required by law, USAT does not undertake to release publicly any revisions to these forward-looking statements to reflect future events or circumstances or to reflect the occurrence of unanticipated events. USA Technologies, Inc. Consolidated Statements of Operations (Unaudited) Three months ended Six months ended December 31, December 31, Revenues: License and transaction fees $ Equipment sales Total revenues Cost of services Cost of equipment Gross profit Operating expenses: Selling, general and administrative Depreciation and amortization Total operating expenses Operating income (loss) ) ) Other income (expense): Interest income Interest expense ) Change in fair value of warrant liabilities ) Total other income (expense), net ) Income (loss) before provision for income taxes ) ) Provision for income taxes ) - ) - Net income (loss) ) ) Cumulative preferred dividends - - ) ) Net income (loss) applicable to common shares $ $ ) $ ) $ ) Net earnings (loss) per common share - basic $
